Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2021 has been entered.
Status of the Claims
Claims 1-20 are currently pending in the present application, with claims 1, 11, and 19 being independent. Claims 1, 3-11, and 14-19 have been amended
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 January 2020 has been considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art of record teaches various elements of the claims, such as generating a score for multiple candidate animations (see for instance, US PG Publication 2019/0114679 to Gangloff and US PG Publication 2020/0039077 to Karol), it does not reasonably teach each and every element in the ordered combination as current claimed. For instance, with respect to claim 1, when considered as a whole with the remaining limitations, the prior art of record does not teach or reasonably suggest at least “based on a starting scene and an ending scene, generating candidate animations that include a first graphical element transitioning from a first location to a second graphical element transitioning from a third location to a fourth location; determine respective .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875.  The examiner can normally be reached on Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/MICHAEL J COBB/Primary Examiner, Art Unit 2613